NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 DONALD DUANE GRAFF, JR., Appellant.

                             No. 1 CA-CR 17-0642
                               FILED 10-30-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-119982-001
                  The Honorable Justin Beresky, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                             STATE v. GRAFF
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.


P E R K I N S, Judge:

¶1             Donald Graff appeals his conviction and sentence for
possession of dangerous drugs, a class 4 felony. In accordance with Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
counsel advised the Court that he has searched the entire record and found
no arguable question of law, and now requests this Court search the record
for fundamental error. Graff was given the opportunity to file a
supplemental brief in propria persona but elected not to. We have reviewed
the record and briefs and found no error. Accordingly, Graff’s conviction
and resulting sentence are affirmed.

            FACTUAL AND PROCEDURAL BACKGROUND

¶2           In September 2015, a Mesa police detective observed three
males at a motel. The detective contacted the three males and, while
speaking with them, asked if they would consent to a search. A man who
identified himself as Graff consented to a search of his person. While
conducting a pat-down search, the detective noticed a bulge in Graff’s sock.
Before removing the item, the detective asked Graff what was in his sock
and Graff responded that the item was methamphetamine. The detective
removed the item from Graff’s sock and identified it as a plastic bag
containing a crystalline substance the detective believed was
methamphetamine.

¶3              The State charged Graff with possession of dangerous drugs,
a class 4 felony. At trial, the detective testified to his experience as a police
officer and his September encounter with Graff. The detective also
identified Graff as the person he encountered in September based on a
photograph of Graff. In addition, a Mesa police department forensic
scientist testified that she received an evidence bag containing a smaller bag
with a crystalline substance in it and tested the substance. The forensic
scientist performed several chemical tests on the substance and identified it
as methamphetamine based on the chemical test results and her experience.




                                       2
                             STATE v. GRAFF
                            Decision of the Court

The forensic scientist and detective identified the evidence bag as the item
the detective seized and the forensic scientist tested.

¶4           The jury found Graff guilty as charged. The State alleged and
proved four prior felony convictions. The court sentenced Graff to 8 years
imprisonment.

                               DISCUSSION

¶5            On appeal, we view the facts, as reflected in the record, in the
light most favorable to sustaining the convictions. State v. Harm, 236 Ariz.
402, 404 n.2, ¶ 3 (App. 2015). Our review reveals no reversible error. See
Leon, 104 Ariz. at 300–01 (describing our Anders review process). An
individual is guilty of possession of dangerous drugs if, as relevant here,
the individual knowingly possesses a dangerous drug. See Ariz. Rev. Stat.
(“A.R.S.”) §§ 13-3401(6), -3407(A)(1) (2018).

¶6             Graff was charged with possession of methamphetamine, a
dangerous drug under A.R.S. § 13-3401(6). The record reveals sufficient
evidence upon which the jury could determine, beyond a reasonable doubt,
that Graff is guilty of the charged offense. The record further reflects that
all proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure and that Graff was represented by counsel at all stages
of the proceedings. See State v. Conner, 163 Ariz. 97, 104 (1990) (right to
counsel). Graff was present at sentencing and for some pretrial
proceedings, however, Graff voluntarily absented himself from trial. State
v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present at critical stages). The
jury was properly composed of eight jurors and the record shows no
evidence of jury misconduct. See A.R.S. § 21-201 (2018); Ariz. R. Crim. P.
18.1(a). The court properly instructed the jury on the elements of the
charged offense, the State’s burden of proof, and Graff’s presumption of
innocence. At sentencing, Graff had the opportunity to speak and the court
stated, on the record, the factors it considered in imposing Graff’s sentence.
Ariz. R. Crim. P. 26.9, 26.10. The sentence imposed was within the statutory
limits. See A.R.S. §§ 13-701 to -709.

                               CONCLUSION

¶7           This Court has read and considered counsel’s brief and
searched the record provided for reversible error, and has found no
arguable issue. State v. Clark, 196 Ariz. 530, 538, ¶ 36 (App. 1999) (in an
Anders appeal, “the court itself reviews the record for reversible error”).
Accordingly, Graff’s conviction and resulting sentence are affirmed.



                                       3
                             STATE v. GRAFF
                            Decision of the Court

¶8             Upon filing of this decision, defense counsel is directed to
inform Graff of the status of the appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Graff
shall have 30 days from the date of this decision to proceed, if he desires,
with an in propria persona motion for reconsideration or petition for review.




                        AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         4